                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

JOHN BARTH,
     Plaintiff,


     v.                                             CIVIL ACTION NO.
                                                    15-13794-MBB

CITY OF PEABODY,
RK REALTY TRUST, and
RICHARD DEPIETRO,
     Defendants.

                       MEMORANDUM AND ORDER RE:
                          MOTION FOR RECUSAL
                         (DOCKET ENTRY # 106)

                           October 15, 2018

BOWLER, U.S.M.J.

     Plaintiff John Barth (“plaintiff”) seeks to recuse the

undersigned on the basis of this court’s lack of impartiality

under 28 U.S.C. § 455(a) (“section 455(a)”).      (Docket Entry #

106) (quoting section 455(a)).    Plaintiff submits that this

court’s repeated denials of three summary judgment motions and

other motions he filed in defiance of “precedents in the history

of United States law” coupled with delays warrant recusal.

(Docket Entry # 106).

     Under section 455(a), a judge “shall disqualify himself in

any proceeding in which his impartiality might reasonably be

questioned.”   28 U.S.C. § 455(a).   Section 455(a) imposes an

objective standard of whether a “reasonable member of the public,

‘fully informed of all the relevant facts, would fairly question
the trial judge’s impartiality.’”     In re United States, 441 F.3d

44, 57 (1st Cir. 2006); accord United States v. Ayala, 289 F.3d

16, 27 (1st Cir. 2002) (“disqualification is appropriate when

‘the facts asserted provide what an objective, knowledgeable

member of the public would find to be a reasonable basis for

doubting the judge’s impartiality’”); see also In re Bulger, 710

F.3d 42, 45-47 (1st Cir. 2013).

     Under section 455(b)(1), a judge shall recuse himself or

herself where he or she “has a personal bias or prejudice

concerning a party, or personal knowledge of disputed evidentiary

facts concerning the proceeding.”     28 U.S.C. § 455(b)(1).   Often,

but not always, such bias or prejudice arises from an

extrajudicial source, a factor that also applies to section

455(a).   See Liteky v. United States, 510 U.S. 540, 554-55 (1994)

(discussing relationship between sections 455(a) and 455(b)(1)).

     First and foremost, “judicial rulings alone almost never

constitute a valid basis for a bias or partiality motion.”     Id.

at 455; see United States v. Mendoza, 468 F.3d 1256, 1262 (10th

Cir. 2006) (“[u]nfavorable judicial rulings do not in themselves

call into question the impartiality of a judge”).    Second, there

is an absence of an extrajudicial source that would give rise to

a personal bias or prejudice under section 455(b)(1) or provide

an objective basis for recusal under section 455(a).    Third, the

circumstances do not “display a deep-seated favoritism or


                                  2
antagonism that would make fair judgment impossible.”

Liteky v. United States, 510 U.S. at 555 (“opinions formed by”

judge based on “facts introduced or events” during “current

proceedings” do not constitute “basis for a bias or partiality

motion unless they display a deep-seated favoritism or antagonism

that would make fair judgment impossible”).   In sum, neither

section 455(a) nor section 455(b)(1) warrant a recusal by the

undersigned.

                           CONCLUSION

     In accordance with the foregoing discussion, the motion for

recusal (Docket Entry # 106) is DENIED.


                               /s/ Marianne B. Bowler
                           MARIANNE B. BOWLER
                           United States Magistrate Judge




                                3
